Citation Nr: 1212513	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  08-18 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent from April 1, 2000 to October 23, 2008, in excess of 30 percent from October 24, 2008 to July 27, 2009, and in excess of 50 percent from and after July 28, 2009, for bipolar disorder and generalized anxiety disorder (previously shown as dysthymic/depressive disorder and anxiety disorder and/or as major depressive disorder).

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for right shoulder disability.  

3.  Entitlement to a total disability evaluation based upon unemployability (TDIU) due to service-connected disability. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to March 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Waco, Texas, and Fort Harrison, Montana.

In November 2007, the RO, in pertinent part, continued a 10 percent evaluation for dysthymic disorder and anxiety disorder (previously classified as major depressive disorder), and denied the Veteran's application to reopen a claim of entitlement to service connection for a right shoulder disability.  The Veteran filed a notice of disagreement with these decisions dated in February 2008 and the RO issued a statement of the case dated in May 2008.  The Veteran submitted a substantive appeal in June 2008.  

In June 2009, the RO increased the evaluation of the Veteran's service-connected psychiatric disability to 30 percent disabling, effective October 24, 2008, and in December 2009 increased the evaluation again, to 50 percent disabling, effective July 28, 2009.  In March 2010, the RO recharacterized the Veteran's service-connected psychiatric disability as bipolar disorder and generalized anxiety disorder, previously shown as dysthymic/depressive disorder and anxiety disorder and/or as major depressive disorder.  

In October 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the local regional office.  A transcript of these proceedings has been associated with the Veteran's claims file.  At the hearing additional evidence was submitted, accompanied by a waiver of initial RO consideration.  The Board will consider this evidence in reviewing the Veteran's claims.

In this case, the Board notes that in June 2000, the RO denied entitlement to service connection for a right shoulder disability.  The Veteran did not timely appeal this decision and it became final.  As such, before reaching the merits of the Veteran's claim, the Board must rule on the matter of reopening the claim.  That is, the Board has a jurisdictional responsibility to consider whether it is proper for the claim to be reopened.  See Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The reopened issue of entitlement to service connection for a right shoulder disability and the issues of a higher evaluation for the Veteran's service-connected psychiatric disorder and entitlement to individual unemployability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a June 2000 decision, the RO denied entitlement to service connection for a right shoulder disability.  The Veteran did not file a timely appeal with respect to this decision and it became final.

2.  Evidence received since the June 2000 decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a right shoulder disability.  



CONCLUSIONS OF LAW

1.  The June 2000 RO decision which denied service connection for a right shoulder disability is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 3.104, 20.302, 20.1103 (1999).

2.  The evidence received subsequent to the June 2000 RO decision is new and material; and the claim for service connection for a right shoulder disability is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.303, 20.1105 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the Veterans Claims Assistance Act of 2000 ("VCAA") that became law in November 2000.  The VCAA provides, among other things, that VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  The VCAA also requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

In terms of the Veteran's new and material claim, the Veteran must be provided with notice regarding the information needed to reopen the previously denied claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In this case, however, as the Board has decided to reopen the Veteran's claim of entitlement to service connection for a right shoulder disability, no further discussion of the Veterans Claims Assistance Act of 2000 and the implementing regulations is required at this point.  


II.  New and material evidence

In a June 2000 decision, the RO denied entitlement to service connection for a right shoulder disability.  The Veteran did not file a timely appeal with respect to this decision and it became final.  The RO in June 2000 found that there was no evidence that a right shoulder disability was shown to exist.  

The evidence that has been added to the Veteran's claims file since the June 2000 RO decision consists of private treatment records, VA treatment records, a VA examination dated in October 2008, the Veteran's testimony before the Board, and the Veteran's statements in connection with her claim.  The medical records indicate that the Veteran has been diagnosed as status post rotator cuff repair.  These records also note that the Veteran was seen within one year of discharge, in March 2001, for pain in her right shoulder.  The October 2008 VA examiner found that the Veteran's right shoulder disability was not related to military service.  Afterwards, the Veteran submitted numerous relevant medical records regarding treatment for her right shoulder and testified before the Board that she had right shoulder pain in service that has continued to the present.  

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The Board observes that a regulatory change with respect to new and material evidence claims has been made which applies prospectively to all claims submitted on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  Because the Veteran filed her claim to reopen after this date, the new version of the law is applicable in this case.  

Under the revised regulation of 38 C.F.R. § 3.156(a), new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the evidence to be sufficient to reopen a previously denied claim, the evidence must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The Board may then proceed to the merits of the claim on the basis of all of the evidence of record.

The evidence that has been added to the Veteran's claims file since the June 2000 RO decision is new in that it had not previously been submitted.  These records indicate a current diagnosis related to the Veteran's right shoulder disability and indicate that the Veteran had treatment for her shoulder very soon after discharge from active duty.  In addition, the Veteran testified regarding continuity of symptoms since service and an October 2008 opinion regarding nexus to service was also obtained.  It is noted once again that the credibility of this evidence is presumed for the limited purpose of reopening the claim.  Accordingly, the Board finds that because this evidence addresses elements of the Veteran's claim that was not present in June 2000, it is considered to be material.  This new evidence, when considered by itself or in conjunction with the evidence previously of record, relates to an unestablished fact necessary to substantiate the Veteran's claim and is not cumulative or redundant in nature.  Therefore, the evidence is considered to be both new and material and the claim is reopened.  38 C.F.R. § 3.156(a). 


ORDER

The claim of entitlement to service connection for a right shoulder disability is reopened, and to this extent only, the appeal is granted.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claims for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

In this case, the Board notes that the Veteran has testified before the Board and submitted evidence indicating that her service-connected acquired psychiatric disorder has worsened since her last VA examination.  The Veteran was last examined by VA for her psychiatric condition November 2009, with an addendum report dated in March 2010.  

Based on the foregoing, the Board finds that the Veteran should be afforded a contemporaneous VA examination in order to determine the current level of her  service-connected psychiatric disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).   In this regard, the Board notes that in Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002), the United States Court of Appeals for Veterans Affairs (Court) found that, if the evidence demonstrates that the Veteran's symptoms result in occupational and social impairment equivalent to what could be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating should be assigned.  The list of symptoms set forth in the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, was noted not to be exhaustive, but rather was to service as an example to guide the Board.  Upon remand, the examiner is asked to evaluate all of the Veteran's symptoms and make a determination as to her level of occupational and social impairment.

Next, with regard to a claim for individual unemployability, the Board acknowledges that the RO denied a claim for individual unemployability in an April 2011 decision.  However, the U.S. Court of Appeals for Veterans Claims has held that a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability. Id.

Here, the Veteran alleges that she cannot work due to her service-connected psychiatric disorder.  And while the RO adjudicated this claim separately, the Board finds that this claim should rather be part of the Veteran's claim for increased compensation that is on appeal.  Since entitlement to a TDIU is part of the Veteran's increased rating claim, the proper remedy here is for the Board to remand, rather than refer, the TDIU issue to the Agency of Original Jurisdiction (AOJ) for proper development and adjudication.

With respect to the Veteran's right shoulder disability, the Board notes that the Veteran was afforded a VA examination in connection with the claim in October 2008.  Since that time, the Veteran has submitted numerous medical records that are relevant to the claim.  In addition, the Veteran testified before the Board regarding the condition and its onset, to include continuity of symptoms from service to the present.  

Upon remand, the Veteran's claims file should be forwarded to the individual who conducted the October 2008 VA examination, if available.  The examiner should review all evidence of record, to include the medical evidence added to the record since the October 2008 examination, as well as the Veteran's testimony before the Board, and should provide an addendum report as to the nature and etiology of the Veteran's right shoulder disability.  If any further testing or diagnostic studies are required prior to offering such opinion, they should be scheduled.  If the October 2008 VA examiner is not available, the Veteran should be scheduled for another VA examination concerning these questions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third prong of 38 C.F.R. § 3.159(c)(4)(I), which requires that the evidence of record 'indicate' that the claimed disability or symptoms may be associated with service, establishes a low threshold); see also Locklear v. Nicholson, 20 Vet. App. 410 (2006).

Finally, the Board notes that the claims file indicates that the Veteran has received ongoing treatment from Drs. Engstrom, Johnson, and Krajacich.  In addition, the Veteran has sought treatment with VA in the past.  Upon remand, updated treatment records from the Veteran's treatment physicians and updated treatment records of any treatment at VA should be obtained and associated with the Veteran's claims file.  The Veteran should also be afforded an opportunity to submit additional medical evidence relevant to her claims that may not be associated with the claims file.  The Veteran's vocation rehabilitation folder, if any, should also be associated with the claims file.  

In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  The RO should ensure that all notification and development action required by the VCAA and implementing VA regulations is completed in regards to a claim for individual unemployability, including the notification requirements and development procedures contained in 38 U.S.C.A. §§ 5102, 5103, 5103A and 5107. See also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

2.  Take appropriate steps to contact the Veteran and request that she identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated her since service for her claimed disabilities.  This should specifically include full copies of all records of treatment with Drs. Engstrom, Johnson, and Krajacich, as well as updated records of the Veteran's treatment at VA.  The Veteran's vocation rehabilitation folder, if any, should also be associated with the claims file.  

The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.

3.  Afford the Veteran a VA examination in order to assess the current severity of her service-connected psychiatric disorder. The Veteran's claims folder must be made available to the examiner for review in conjunction with the examination.  The examiner must note in the examination report that the claims file was in fact made available for review in conjunction with the examination.

The examination report should include a description of the Veteran's symptoms, clinical findings and associated social and industrial impairment that has been and is attributed to her service-connected psychiatric disability.  In providing the requested medical opinions, the examiner should provide medical findings in terms consistent with the current criteria for rating mental disorders under 38 C.F.R. § 4.130, Diagnostic Code 9411, should assign a Global Assessment of Functioning score, and should explain the meaning of the numerical score assigned to the Veteran's condition.  The examiner should specifically comment on and list all of the Veteran's symptoms related to her service-connected psychiatric disorder, not just those set forth in the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, and make a determination as to her level of occupational and social impairment based on all of her psychiatric symptoms.

All findings should be reported in detail accompanied by a complete rationale.  The examiner should ensure that all testing deemed necessary is accomplished to assess the Veteran's employment history, educational background, and day-to-day functioning.  The examiner should also render an opinion as to whether the service-connected disability causes marked interference with employment, or the need for frequent periods of hospitalization.  

After examining the Veteran, the examiner should also (a) comment generally on the functional and industrial impairment caused by the Veteran's service-connected disabilities as a whole and (b) indicate whether, without consideration of age or nonservice-connected disabilities, the Veteran's service-connected disabilities alone prevent her from securing and following a substantially gainful occupation.

Opinions should be provided based on the results of examination, a review of the medical and lay evidence of record, and sound medical principles.  The examiner should note that consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or to the impairment caused by nonservice-connected disabilities.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  

A complete rationale for all opinions expressed must be included in the examination report.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. 

4.  After all available treatment records have been associated with the claims file, if the individual who conducted the October 2008 VA examination is available, forward the Veteran's claims file, including a copy of this remand, to the examiner for an addendum report in response to the following questions.  Review of the claims file should be noted in the examination report.  If any further testing or diagnostic studies are necessary prior to offering such opinions, they should be completed.  If the October 2008 VA examiner is not available, schedule the Veteran for another VA examination to determine the nature and etiology of any current right shoulder disorder.  All necessary tests and studies should then be conducted.  The examiner should respond to the following questions:

(a)  Does the Veteran have a right shoulder disability?  If so, state the diagnosis or diagnoses. 

(b)  If the examiner finds that the Veteran has a right shoulder disability, did such disorder have its onset during active duty, within one year of active duty, or is such condition otherwise related to the Veteran's active military service?  

In offering any opinion, the examiner must consider the Veteran's lay statements and testimony before the Board, including statements regarding the incurrence of her claimed disorder and the continuity of symptomatology.  The examiner should also review the additional medical records added to the Veteran's claims file since the October 2008 examination and comment on the findings contained therein.

The rationale for any opinion offered should be provided.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

5.  When the development requested has been completed, the case should again be reviewed by the RO/AMC, to include expressly addressing whether an extraschedular rating is warranted for the Veteran's service-connected psychiatric disorder and whether the Veteran is entitled to a TDIU rating.  If the benefits sought are not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal. Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending a requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


